PL
                                            xi3



OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                  AUSTIN
,




    Ron. Jama        8. flldrry,Pago l4



    trairlo #ought bl)thir lpplioantalthea               umuow88rlly
    latutulrq         with   the   1188 of the r&l4 hi&w
    general pobllo aring the 8-8 ror ordlau
    gUr@O8@8.*  All JiawloanBur Llnor 'Ino.,
    illad rult No. 8T4, lo BqUJty, in ih. Dlrtrlot Court
    of tho Unit& 8tatea for the Vie8tbTBDlrtrlot  of T8xar
    at Aurtio aealn8t the Railroad Commbclon of T8xar reek-
    ing 8 permansnt lajuaotloa agalnnrt latrrremaoo r:th
    if8      oprrbtiOn8   OV8F the    ?OUtO dO8OrlbOd   lJl tb   atOr.-.
    8ald 8pplloatloo for a 08rtlfloate. Thlr lnjunotlon
    uaa sought upon tour gmlndl,      to-wit1    1. In lub 0ta a 0*
    it was ar ed that ah8n Congr.88 cmcrotodthe&for Car-
    rlor xatf a 19S6 rogulatlag tntorrtatemotor ourlon           for
    hire and plaolng th8 8aaO UWbr th8 jurl@dlotlon of fh8
    latorrtak.oom#roe 80mai88ion.        it had 000Up18& the wholo
    fl816 ma that the.Rsllroad      &d881QB      or TOa8  a0 long-
    or haa any jarl*4lotloa oom8rnlng lat8rrtrt8 ourlar8.
    8. T&at aa emmlnor Sbr the Railroad Coaml8sloa had
    heard the l  pplloatlon tiIe4 b All AmerloaaBpi8 Liner,        Ino.,
    and that   the tertiaoay had not bean tTaMOrlbeb an4 rub-
    mitt06 to the Rsilroml Coaaioalon prior to the dealrX of
    tho oortltloat4~ Se Thrt tha tlndinar         of S8OC Oontal1106
    la ruoh orbor of dealal ware ln8atrlolent to rapport
    sooh ardor. 4. That the riadiItft8       of th8 Comb81011
    ooatalaed la the ordor denying 8uoh rppll~tloa        to the
    ottsot   that the highwayswulb not suppoP% the 8ddlt%OM1.
    trattlo   burdoa and that the tiorltloa of tho additional
    trsfflo   burdea would oeua8 an anroaaonrblo latwforoaor,
    ln the 080 of ruoh hi&my8       by tho ordinary tr8tol&lry
    pub110 uoro lrbltrar     aac4 tInresaonabl8  cad that 88 a
    matter or fact th8 h          6 *o?xld rapport ruoh trait10
    burden and thet there wo d be a0 unrsaronablo latUrbr-
     lnoo la tho Ia80 of th0 highway8 by the ordlfircuy t?atoll~
    ptlbllo.
                Tho oaae rartrlsb on it8 morita and lmea &
    other thl 8 the OOurt found aa fOllO~8:          1. That al-
    thou&h notY tied or the hearin the Elghway COIPPLi88loa
    of Tb~88 had aovu sntusb any appbaranoo upon th8
    lpplloatlon   for thb oertitloato,    and tho Iflghray Oom-
    lplrslon ala not prohot     or 0~~080 thr     antlq of the
    oortlrloat8 le rppll8d for.        e. That r ho rroord of th8
    prooeedingr botore the Railroad Conmlrrloa had not boon
    fraasoribrd   or mbo arallablo to fh8 ikIllroadCoDlai88ioa
    prior       or  8ub8epuont t0 trU d&O Of t&O 0~40~ dOnfI#g thr
     lpplioatioa       ,8nQ that the member8 of the 0Oaaf8siOn had
     notor      revlowed or 8oon a trsJI8Oript of th8 r8OOrd. 8. That
     All Amerioaa Duo Llno8, Iao., had asoured an4 til8d with
     (ho Rdlroad COmmi88ioa propr iMuTsno8 5'0110108 8Oa hrd
I




    Boa, Jamsa E. Xllday, Pad0 8


    otforsd   to pay tho 1100~8         $008 ~r~ridbd   by tho TOXO8
    Motor Wir Law and had 0rrOrod to ~uroharo ma pay for
    iaMtifiOSt%On plater aa prorldbd by 8uoh lau. 4. That
    the OpUstiOn  of the rFplioant”8 bU888 would mot to sly,
    rppreolable OXteat daMgo tho high&y8 and that   ruoh
    Op0ratlon ~0ttldnot WTOs8Oa8bly latOrrUO with t)u wo
    of 8uoh hlghwa 8 by th0 ganoral ubllo US143 th. mm.
    fOT ordinary hTghuay purp0008~ fh at It was OOnObaSa by
    tho part108 to aaid aotlon that tho permit vas not
    dealod by tho Railroad Ooml8sloa on tho ground of tnt-
    tlo ooaC*atlon.
                Th8 OOlWt tilti OOIIO1U81OIWof law lnoladl~
    the   toll0wlngr 1. Th0t tho yodcr81 Xotor    Carrlu AOt
                              thr Texas Motor 808 Cerrler rot
                             ate to th8 Railroad C0nml88loa
                                  tha     trarurlng of    the   Stata   of
                              by motor bus08 eaq;r&rd8XO1\u1tO-
    1 in fho tThMpOrt8tiOn of per80 us lnt0r8tats. 2. That
    ti0 order den in@ pl8lntltt'8 rppl“poatloa for a outl-
    fiOSt8 wao voId for tho fOlbUi4g   MasOlLII (a) That the
    Railroad Oomai8sloa aid aot a&o and tllo l  dequat8.flaa-
    l11g8Of f&Ct* (b). That the hoar- mea OOadUOtOd by aa
    agent Of tho COSld88iOn in the lbasnoo Of th8 ~88iOllSr8
    and tho Ooumlralon eatorrd the ardor donylng th0 applloa-
    tlon without h sr lnglosn or ooarlddsreda tranrorlpt of
    th8 reoord. (a) Thrt tha aOtlOn of tho R8llroad Coa-
    ml88lon ln Ue4ily  the pumlt  uas ubltrary   urd Told be-
    08U80 OOntrSrf t0 tho fSOt8 88 8 HBttbr  Oi law. Th8
     roof lorvo8 no Too8 for roaronablyoonoludin(l that th8
    E lghwayrinqoortloawill bo appr6olablyltteotod to tho
    pub110 prsjudiooby the operation Of plaintlff*B
                                                  bUO88
    OM laoh way dolly.
               The oourt thar0upoa in Maroh 1936, laterod a
    judmont   perpetually enjoining tho Raliroad aorrarirsloa
    gr~ lnterrsrlly    with tho spplloant All meloan BP8 Line@,
           la the 0 eratloa 0r 000 bus lroh way dally ov8r the
    r~ui; in q&IO&t 1oa, tho jodgmontprorldlacthat 8u0h ln-
    junotlonShould pTOVOat any ruoh intOrfSrOaO0 on fho pUt
    of tha Railroad Conni8sloa ii takbn oa looouat 0r th0
    operatloa OS ruoh bU888 without a p8zait Of oertliloat8
    from th8 Railroad ~od8slon     oi Texas or without hmtlry
    618 layrd SIk4 firmly tiX6d rrpOnthe.iTOat ther8Of en ldon-
    tlfsoatloa Plato dO8Orib8d la Seotlon 4 of X. 8. lb8 OS
    the al&t L&g. Or T&MS, i&t CSiibd Se88iOIh
                You reQue8t our 0plnlolI        in re8pon88 to thb
    tOllOWb@    qU68tfOlWt
,




    Boa. tam08 IL ICllday,Page 4


              "1. Is the Rellroaa Co7al8.lon,      ooa-
         slderla~ the fladln~8   of taot by tho Court la
         the OaSS Of fil AMTiOSa BU8 Lill.8,   -0.    fi
         E. 0. Thompson, at al, fio.594,in Equity, ln
         the DiStriOt COWt    Or the vnited 8tetSS iOT
         the Fi88t8rnDiStTiOt Of Torso, Austin Dir18iOn.
         suthorlwd to SaOpt suoh iladings of tact ma0
         by tho Court and t0 18hU8 t0 All ANrlOan Bu8
         Llnoo, fno. aa lnt0rrtat0 OOrti~~O0tS of oon-
         renisnor and nOOO88lty WithOUt further aotiO8
         and herrlry and without tUrth&T QrOO8Oding8')
               "8. Should the i~&iiTOIIa  btlld88i00, bo:oro
         iSSUil4  suoh OSrtiriOSte to All AMTiOM     &I8
         ia?') Ina., r0qUirO All AWriO6a RUB Llnos,
             ., to Silo another appllostloa   for an lnter-
         stats oertlfloate of oonvsalea~8 lnd naoos~lty,
         act sore0ror hearlag, glro not100 thbr0Of to
         lntorortsd art108 and 00nau0t 8 boarlrq thereon,
         or ShOUu t ii0 ~8ilTO8a Cozmi8slon oon8ldbr th8
         juament in tho’hll Ansrloaa Bur tlaor, Iao.,
         var 3. 0. ThOmpSOn, ot al, as r08 lajudloata
         of euoh i&sues on hlphwcayoonditioa8 aad SdOpt
         the tlndlngo or the Court in its rim1 Judfmmt
         as lta riaaings and prooood to 1811~0 suoh inter-
         atsto oartltlorto or ooatonlrno8 end aooo8alty
         to All Amerloaa Bus Lines Iao., without furthor
         aotioe and hsarlng, OOll8id8l’i~   it8 i8SUSnOO
         to be 8 oontlauatlon or tho proooeaing orl~laetrtl
         when tho All Aaerloen At8 line. illod it8 apgll-
         ostloa on Ssptbsbu e8, 193% and bar-        8uoh
         oertltloat8on suoh applioatlon?
              *S. If it is dotsrmiBcd that the Rsllroed
         Co~isslon ShOtid require All An;OriOSnBus Lines,
         Ino. to rile Mother spplloatlon, ret 8am for
         hearing, 18f3l~ nOti  t0 int6~8tt3d   QSTti.8,
         eto., vihstwould be the propu    183u88 to be do-
         termhad by the Conalsalon ln suoh prcO0edlngl"
               Bubso~uont to the trial of tho above 06~88, in
    the 0880 of Thosp8oa 18. ~ofoDonSld, 96 Pod. (Rd) @sv,
    oartlorarl  Cenled, it 808 held that the YOtor Carrlu AOt
    OS 1933 passe8 by the 74th Con&r&Se had not ~Up@r88dSd
    Artiols Qllb, Vornoa~s Civil Ststutc8,   being tho Texar
    Comaon Cerrler Xot0r Carrier Law, in 80 rar as the pouer
                                                                                        7s7




Bon. fameb K. Kildry,             Pam      6



oi the LirIlroad Co~lrsion oi Tow8 to invaatl~atb
rad pa68 upon thb 6uffIol~no of thb prrtloulm h;Fh-
ray to rtond ths added traff I o burdun was oonoormd.
The s(rmbxould of oourso bo                    tnts   as to    the   Motor    Bus
Ca?rls? hot of T~xar whloh is Artlo 9116, Ysroon~s
civil StatPtbS. The Au&tin and moo Courts of Cirll
App0818 have rollOwed tha holding of the LioDonaldoass
in 6 uurpbO?Of OaSaS, I6 808~ 0s WhIOh Wit6 Of 6??6?
wars dsnlad. ft is apparent thereion that as developed
by subasqosnt holdIn@ of l  ppsllata oourts the oonolusloo.
oi the Psdurrrl Dlotrtot Cotwt In sala 08~60 No.6PI that
the Podor              hot had lntI?bl 6upbrStded
                                          the Tsras not
was In port            l?rOn6o\l8. bh&r0 It mby b6
                                          thet lnabpaaoy
of the flodlA&a of fact by the RailroadOodsslon      and
the   Sallu?e of the Coaml6rIoa to inrpeot or oonsI&sr
a trsn8orlgtof the reoord in the proooeding wa# SUSCI-
OiUat   g?OWd.: to? 8Ottbg  a8idO fhb O?dO? Of th6 COZL-
mil.~l.~~~~~n9lu~  the rr?tIfIoato$0 All irmerloaaEtu
            it 16 qusrtlonsblb~that suoh mCto?U bould
h8rb :oastiiutbd8 lbeal gound for the ~66rrrl Dirtriot
Oourt         to   lntb r a pan8anent               b@n8t
                                           lnjunotlon                     latbrter-
bnoe ulth ths oprratlons or til Ambrloua Eus tlnss, x60. or
do more then simply set 88ide the ardor of thb Conmlsolon.
Xowetb?, it must be borne In mind that thI6 ju&mcvItwas
not appealed frostand beorw final, sad 86 6tb aot aoTf
ooaoernbd with ~6~0 quertioas sb to rhsths? thb DIrtrIot
COUrt         W8i8Iitted
                 b??O? $6 the bnt?t Of SUOh jU&pIbIit
unl686 ruoh brror ~8 suoh 68 to rbnder the @lf.meat
wholly told and subjaot to oollst6rslrttaok.     Tmthbr-
more, it must be kept In mind that the above ~brb oal9
a part ot the oonolobIoluupon whloh the judt?MntWas
f o u ndc d    l


                    ?ihatha?8  OS 6 oourt of reoord 18 void
                                judp,smt
go;;;dable aurt be doteraIned iron en Inspaotlon of the
          It the reoord In a partloular oasa d160108b6that
the oo&t ?bnde?in(judp,aant    tbsroin we8 without jurlsdlotlon,
the str~po Is void and open to ditaok in a 00118tbral Qro-
ooedlng; It St do.8             not, thb Judgment             1s mersly      roidablb
and  oan ba ettaaked 0019 In 8 dlreot probb6dine. Cshret
T. Iietkar, 66 S. ::.700 by the Cosdssion OS App-lb
RInggold 1. Crshaa, 13 9. S. (&d) N6 by fhs Commlse106
o? hpprals~   9u?ths?ao?r, In ordb? for 6 $adtzm@ntto bb
rubjeot to oollatoral atteak,  thb reoord murt lfflwUtlVr                                     ~9
show that it6 jurI6dlotIoadid not attach 16 thb patiiOUl@J?
saaa. state L!ortgac.a Co?poratlon tr Ludwig, 48 Se 1. (zd1
                                                                              758


%On. t86lbS       I(.1[116b9,PO40 6




@bO, by the Suprew                Court,
             &60%     the ~roPod6 U?c6d by thb oomplainaot
in said    oauso lUo.674   was thatthe fIn4Inesof frot
OOntaiMd irr th. O?db? Of dbniti       UO?b iaSUfflOi.at    to
SU~pO?t Suoh O?db? lad that i0 &'a?tiOUlS?the findill
to the bffbOt     that th@ hic;hr696WOUld not 6u port thb
rddltiozml    traffio    burden Sd that thb -06     P tion of the
6ddltlon6l tT6ffib       burden roold 06U66 6U Unroa6onablo
int.?t.?bnOS     ia thb USb Of suoh hi@W896 by thb o?dinei?
t?aVblli6#    pub110 WO~Olrbltrrrf, WjUSt and U6?6660~8bIb
Iknb tbt    66 6 Mttb? Or r6Ot the hi&I@Y# ~OtIhi SUpp?t
SUoh sddbd traffio       burden bnd that thO?b would be a6
UZt?688Ollab~Oiptb?fo?baOb
                         i6 thb U86 Of thb highma 6 by
the ordinarytrarbM.n@ pubbtib. Tho Fadrrsl Dirt? r ot
Oou?t in the trialoi tho 0660 6u8t6inbd that oontontloa
6nd Pa6db finding6            SUb#t6~ti61~~ t0 thatbffbOt.
                 Wb take thb follorSng laa@la6b trap               the oplnlon
Of Ohlof        JUstlOb      M6~lOndO!l      in   tho 0660Oi %a?th   l’bX86
CoaohCompeay ~1)~ ~ortoa,                   BS Sr OS. (6d) X66:

               “An ordor           dbaylzq c      pbrmlt nay br arbltrar9
          for 6 variety           Or r666066,      rhloh 4o.not Sif6Ot
          tha   tahenrrt rl ht to tho              pbroit.   ~.atifOSt~~
          whbn 6D orbOr f 8 66t 681dS Uwll 6 @‘OUIk4 Of this
          oharsoto?, thb 6~~~iO6t~O~ 16 ?WpbMd tiiO?b    thb
          ooaalselon,
                    t0             k   heard Sad dbtb,linrd upon lt6
          morlts.         aSi’l?Oad         ta 86 id TTanS;t
                                       OOldS~iOn
          Co. (Tbx.        aire     96 S. it. (RdP 661.
                                   hpp.),                vhwou,
          ho*r+W the sdjudlortlon16 UpOn thb @tb?itS Of
          thb 6 phoatioa,     and the order 46 !tIg tho pbrait
          ~26 66 ? 66140 apon tho @Om4 that "Iho Sppl106nt
          866 bntitlbd    t0 the PbZdt   66 6 Mttb?   Or lw,
          AothiUg 16 loft to? thb OOW6i.6@106     t0 p666
          and the duty of the granting the pbrmlf 60~0    Y’ we
          up~a tho 6ommlssIoa."
           A6 alreedy indiO@tod,~0 6?6 IlOt OOnO.?nbd uitb
the quWtiOn6   68 to Uhbthb? the OOUrt 6tbTbl.J OOaaitted
brror in l rrlrlng at and bntbrinp,thb judgwnt.
bb that if thb rviclenoerdauoedbafO?b the RaIlro$ %-
ldS@iOa W66 6uoh b6 to pl’QV@that thb hi&us       in QU66tiO6
woald not bo dam ad by th6 6ddltfon61 W6ff r6 SIidthat
thb um oi suoh hf4hU696 by the &bM?d      pub110 Would not
bb i&¶t~?fW?Sd With 60 OO~O~USIVO~~that ?0860n#bib     mind6
C


                                                                                           7.59



    Bon.    James    IL Klldry,        Pacb V



    oo?Al.dnot dim?       therorrom that tho judqmnt was b
    6O??OOt On0      and Wouldnot hat. bb6n ?OYO?664 On SQ-
    porlr      Wo find it unn60.008?9  howerorto dotoralno
    tbt     QWStiOn.          ThO Stat0      WI6 8 QS?tJ t0 thb 6OtiOn
    00     SppO61W68     t@kOn       from   thb OOUTt'S judebnt,  and it
    rb:dy6?  bbb6 66t l6ldbO? SttaOkbd i.6 6 dlreotp?O-
             Thb Court had ju?l6dlationand the judgment
    w88 not'roldena subjaot to OO~~StbT6~ attaok and
    the Stat0 18 bouad by It. Fram the 8bOvO lt 16 SQ a-
    rent that Up06 tho SppliOStiO6 whloh i6 Still pen4Pne,
    thb Railroad Comd6slon osnnot lntor 811order donylng
    6 oertiri00tb       of oonvbnlbnob and mobsalty and atop
    the operations of All Ambrloan RUS Lima, Iao., whothbr
    Nlth or withoutaotiob o? hearing. Thb bbovo Ju@abnt
    go?66      8djUdiO6t6   Of th@ tight  Of AI1 kSOTiOt2B BUS LiM6,
        ., to reoairo tho OOTtifiOStb       undb? the pendingap-
    plloatlon.       The SQQliO@~t   18 bmtlbd   t0 it6 OaTtlfl-
    O&b     without                               bud without
                         filingbuy othb?6pplIoation
    any     furthor    WtiOOS  O? hb6Ti~Sr To mold ~U66tiOU6,
     $I& thb   fUtU?b        66 t0    th6 St6tU6   Of Ai1 hLbTiO6U          BUS
    Llnos,Ino.,it 16                 SU~66ted    that UpOn’ iS@U~           tho OOT-
                        ~OUd66iOnobtain
    ti$iO~te tho Hail?064                                      SrOr A.l1).hS?-
     10~     BUS    LhibS,     InO.,    6 PTittO6    6OCbpt66Ob     Of     th6    666i6.

                                                    1OU?S   VU.9   t?Ulf

                                              ATTORNEY
                                                     GEHXRALOf TRXAS



                                                            GleanR. teW16
                                                                   A68i6t66t




                        ATTOBNEY GEA'ERALOP TX2.C